DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because element “13”, fig. 7, should be --33-- (lubrication oil supply line).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5237433 in view of JP 2002-273151.

As per claims 1 and 9, JP ‘433 discloses oil console equipment (50) and a method for recovering a lubrication oil contained in an exhaust gas comprising:
 	a lubrication oil tank (11) in which a lubrication oil (L) is stored;
 	a lubrication oil supply line (12) which is connected to the lubrication oil tank (11) and through which a liquid lubrication oil (L) stored in the lubrication oil tank (11) is supplied to a bearing (4a-d) supporting a rotor (2);
 	a first cooler (15) [condensator] which is provided in the lubrication oil supply line (12) and cools the liquid lubrication oil (L) supplied to the bearing (4a-d);
 	a lubrication oil recovery line (13) [drain pipe] which is connected to the lubrication oil tank (11) and through which the lubrication oil (L) recovered from the bearing (4a-d) is introduced into the lubrication oil tank (11);
 	a first atmosphere discharge pipe (17) which is connected to the lubrication oil tank (11) and through which a lubrication oil mist which exists in a gas phase in the lubrication oil tank (11) and is a misted lubrication oil and a first exhaust gas containing a gas are introduced out (para [0030]);

 	a first cooling lubrication oil supply line (61) which branches off from the lubrication oil supply line (12) positioned on a downstream side of the first cooler (15) and includes a discharge port (62) disposed in the first tubular member (portion of 17 in fig. 2(b)) and through which a cooled liquid lubrication oil (L) is supplied to an upper end of the first lubrication oil collection portion (portion of 17 in fig. 2(b)) via the discharge port (62),
 	wherein the first lubrication oil collection portion (portion of 17 in fig. 2(b)) causes the cooled liquid lubrication oil to move lower toward the first exhaust gas to move from an lower end of the first lubrication oil collection portion to an upper end thereof to come into gas-liquid contact with each other.
 	JP ’433 does not disclose the first lubrication oil collection portion includes a plurality of first filling members obtained by curving a plate material in a wavelike shape, wherein the plurality of first filling members extend in a direction intersecting the vertical direction and are disposed in a state where gaps through which a gas is capable of passing in a plane direction orthogonal to the vertical direction are interposed therebetween.  However, JP ‘151 in their Exhaust Gas Cleaning Device teach filling members (19) [sieve trays] arranged in a wave like fashion (fig. 1) that extend horizontally with gaps between the multiple layers of trays for exhaust gas to pass.  The exhaust gas coming from below and meeting fluid from the nozzles (10) from above (figs. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the invention of 
 	
As per claims 2 and 6, JP ‘433 in view of JP ‘151 as set forth above, JP ‘433 as modified, discloses the first lubrication oil collection portion (portion of 17 in fig. 2(b)) includes a plurality of first filling members (19), and
 	wherein the plurality of first filling members (19) are disposed in the space in the first tubular member (portion of 17 in fig. 2(b)) in a state where a gap is interposed therebetween such that the upper end side of the first lubrication oil collection portion (portion of 17 in fig. 2(b)) is not viewed when viewed from the lower end side of the first lubrication oil collection portion (portion of 17 in fig. 2(b)).  Examiner interprets looking from the bottom of element 11, the arrangement of filling members (19) prevents viewing the top end of element 11 (JP ‘151, fig. 1).  Examiner interprets rejection also pertains to the second filling members of claim 6. 

As per claim 3, JP ‘433 in view of JP ‘151 as set forth above, JP ‘433 as modified, disclose the claimed invention except for a second cooler which is provided in the first cooling lubrication oil supply line and further cools the lubrication oil cooled by the first cooler. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second cooler to improve system efficiency by removing more heat from the oil prior to interaction with the exhaust gas, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claims 4 and 10, JP ‘433 in view of JP ‘151 as set forth above, JP ‘433 as modified, discloses a fan (18) (fig. 2(a)) which is provided in the first atmosphere discharge pipe (17) positioned between the lubrication oil tank (11) and the first lubrication oil mist collection device (60);
 	a lubrication oil mist recovery line (71) which branches off from the first atmosphere discharge pipe (17) positioned between the first lubrication oil mist collection device (60) and the fan (18) and is connected to the lubrication oil tank (11); and
 	an orifice which is provided in the lubrication oil mist recovery line (71).  Examiner interprets the orifice to be the conduit (71) diameter at the inlet to tank (11).

As per claims 5 and 11, JP ‘433 in view of JP ‘151 as set forth above, JP ‘433 as modified, discloses a second atmosphere discharge pipe (17 consists of pipes 17a-e) (fig. 2(a)) which is connected to the bearing (4a-d) and through which a lubrication oil mist which is a misted lubrication oil and a second exhaust gas containing a gas are discharged to the atmosphere.
 	JP ‘433 and JP ‘151 disclose the claimed invention except for a second lubrication oil mist collection device which includes a second tubular member having both ends coupled to a separate portion of the second atmosphere discharge pipe and a second lubrication oil collection portion which is disposed in a predetermined region of a space formed in the second tubular member to collect the lubrication oil mist and through which the gas is capable of passing; and a second cooling lubrication oil supply line which branches off from the first cooling lubrication oil supply line and includes a discharge port disposed in the second tubular member and through which the cooled liquid lubrication oil is supplied to an upper end of the second lubrication oil collection portion via the discharge port.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second lubrication oil mist collection device to a second atmosphere discharge pipe to increase system efficiency by removing more of the mist oil from the system to In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 7, JP ‘433 in view of JP ‘151 as set forth above, JP ‘433 as modified, disclose the claimed invention except for a second cooler is provided in the first cooling lubrication oil supply line, wherein the second cooling lubrication oil supply line branches off from the first cooling lubrication oil supply line positioned between the first lubrication oil mist collection device and the second cooler. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second cooler to improve system efficiency by removing more heat from the oil prior to interaction with the exhaust gas, in addition it would have been obvious to locate the second cooling lubrication oil supply line from the first cooling lubrication oil supply line positioned between the first lubrication oil mist collection device and the second cooler since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art and locating the second cooler in that location gives both first and second lubrication oil mist collection devices benefit of cooling oil through two prior oil coolers for optimum efficiency.

As per claim 8, JP ‘433 in view of JP ‘151 as set forth above, JP ‘433 as modified, discloses a rotary machine provided with oil console equipment (para [0002]), comprising: the oil console equipment (50) according to Claim 1; and a rotary machine (2) (fig. 2) which includes the rotor (2) and the bearing (4a-d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654